Case 20-20224-jrs       Doc 23     Filed 02/26/20 Entered 02/26/20 11:40:58              Desc Main
                                   Document      Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: February 25, 2020
                                                      _____________________________________
                                                                  James R. Sacca
                                                            U.S. Bankruptcy Court Judge

 _______________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

IN RE:                                         )                      CASE NO.: 20-20224
STILLWATER 8665, LLC                           )                      CHAPTER 11
 Debtor.                                       )
________________________________               )
STILLWATER 8665, LLC                           )
 Movant,                                       )                      CONTESTED MATTER
vs.                                            )
PC IRA, LLC and                                )
KNA FAMILY INVESTMENTS, LLC                    )
 Respondent.                                   )

      CONSENT ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL
        PURSUANT TO 11 U.S.C. § 363 AND SCHEDULING FINAL HEARING

         On February 4, 2020, Stillwater 8665, LLC (“Debtor”) filed a Motion for an Interim Order

Authorizing Use of Cash Collateral and Scheduling Final Hearing on Debtor’s Request to Use Cash

Collateral (the “Motion”) (Doc. No. 8). Such Motion came before the Court on February 18, 2020.

Debtor seeks authority to use Cash Collateral on an interim basis for the period commencing as of

the date of the bankruptcy filing through the time of the final hearing on Cash Collateral.
Case 20-20224-jrs        Doc 23       Filed 02/26/20 Entered 02/26/20 11:40:58        Desc Main
                                      Document      Page 2 of 4


         In the Motion, counsel for Debtor represented that based upon the terms of the primary

construction loan, whose security interest is held by PC IRA, LLC, there remains a final draw of

$5,000.00, which is due to be paid to the contractor, Marvin Wargo, on behalf of the Debtor.

         Based upon Debtor's proffer in the Motion and the consent of its investing members, and

there otherwise being no appearance and no objections by secured lien holders, Debtor's use of

Cash Collateral on an interim basis in accordance with the terms and conditions set forth herein

appears to be in the best interest of the estate and its creditors.

         Accordingly, it is hereby:

         ORDERED that Debtor may use Cash Collateral during the period beginning the date of the

bankruptcy filing through the time of the final hearing on Cash Collateral, for the payment of

construction expenses in the approximate amount of $5,000.00, for the real property known as

8665 Old Federal Road, Ball Ground, GA 30107 (the “Property”).

         ORDERED that the final $5,000.00 draw, if released by PC IRA, LLC, pursuant to its

construction loan agreement with Debtor, shall be released to Debtor’s contractor, Marvin Wargo, in

two installments, whereby Marvin Wargo shall receive half of the draw prior to commencement of

work to promptly complete the work as described in the “Budget to Complete Project” (Doc.

No. 16); the remaining $2,500.00 is to be paid to Marvin Wargo only upon confirmation that the

work is substantially completed and the home is ready for listing and sale to a buyer, as confirmed

by an agent of Frances White’s choosing.

         ORDERED that Debtor shall not use Cash Collateral except as authorized in this Interim
Order.

         ORDERED that Debtor shall maintain all necessary insurance, as may be currently in effect

on the Property.
Case 20-20224-jrs       Doc 23    Filed 02/26/20 Entered 02/26/20 11:40:58            Desc Main
                                  Document      Page 3 of 4


       ORDERED that, unless otherwise directed by this Court, a final hearing on the Motion

shall be scheduled to coincide with a hearing on Debtor’s Motion to Sell Real Property.

       ORDERED that any party wishing to object to the relief granted herein being granted on

a permanent basis shall file such objection with the Court in accordance with the Local Rules of

the Court, together with proof of service thereof, and served upon Debtor’s counsel at 2388 Scenic

Highway, S., Snellville, GA 30078, so as to be received no later than three (3) business days prior

to the Hearing.

       ORDERED that Debtor is directed to serve a copy of this Order upon each of its secured

creditors immediately after entry and shall promptly file a certificate of service specifying the

manner and method of service.

       SO ORDERED.


                                  [END OF DOCUMENT]




Prepared and submitted by:                                  Consented to by:
LAW OFFICES OF A. J. MITCHELL, LLC                          BUSCH SLIPAKOFF MILLS &
                                                            SLOMKA, LLC

By: /s/ A. J. Mitchell                                      By: /s/Howard P. Slomka
A. J. Mitchell                                              [Signed with permission]
Georgia Bar No.: 512269                                     Howard P. Slomka
2388 Scenic Hwy, S.                                         Georgia Bar No.: 652875
Snellville, GA 30078                                        3350 Riverwood Parkway, Ste. 2100
                                                            Atlanta, GA 30339
Case 20-20224-jrs       Doc 23   Filed 02/26/20 Entered 02/26/20 11:40:58   Desc Main
                                 Document      Page 4 of 4


                                     DISTRIBUTION


OFFICE OF THE UNITED STATES TRUSTEE
362 Richard Russell Federal Building
75 Spring Street
Atlanta, GA 30303

PC IRA, LLC
3163 Arrowhead Drive
Gainesville, GA 30506

KNA FAMILY INVESTMENTS, LLC
840 Mashburn Dr.
Alpharetta, GA 30022

BUSCH SLIPAKOFF MILLS & SLOMKA, LLC
3350 Riverwood Parkway, Ste. 2100
Atlanta, GA 30339
